78434: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-27728: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78434


Short Caption:CLARK CTY. VS. ELIASON (NRAP 5)Court:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - NRAP 5 - U.S. Court of Appeals


Disqualifications:CadishCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantClark CountyThomas D. Dillard, Jr.
							(Olson, Cannon, Gormley, & Stoberski)
						


AppellantNevada Commission on Peace Officer Standards and TrainingMichael D. Jensen
							(Attorney General/Dep't of Public Safety/Carson City)
						


RespondentRobert L. EliasonJeffrey F. Barr
							(Armstrong Teasdale, LLP/Las Vegas)
						Kelly Evans
							(Evans Fears & Schuttert LLP)
						Chad R. Fears
							(Evans Fears & Schuttert LLP)
						





Docket Entries


DateTypeDescriptionPending?Document


03/27/2019Filing FeeFiling Fee Due.


03/27/2019Order/IncomingFiled Certifying Question to Nevada Supreme Court.  Received from U.S. Court of  Appeals for the Ninth Circuit and the Honorable Jennifer A. Dorsey, District Judge.  (SC)19-13623




03/27/2019OtherJustice Elissa Cadish disqualified from participation in this matter.  (SC)


05/24/2019Order/ProceduralFiled Order Accepting Certified Question and Directing Briefing. Appellant's Opening Brief due: 30 days; Respondents shall have 30 days from the date the opening brief is served to file and serve answering briefs. Appellant shall then have 20 days from the date the last answering brief is served to file and serve any reply brief. fn1 [The clerk of this court shall not charge a filing fee in this case. The Honorable Elissa Cadish, Justice, did not participate in the decision of this matter.] (SC).19-22735




05/31/2019MotionFiled Joint Motion to Clarify Parties in Certified Question. (SC)19-23727




06/12/2019Order/ProceduralFiled Order Regarding Motion.  The clerk of this court shall amend the docket to conform to the caption on this order.  Appellants shall have 30 days from the date of this order to file and serve the opening brief(s). Respondent shall have 30 days from the date the last opening brief is served to file and serve an answering brief. Appellants shall then have 20 days from the date the answering brief is served to file and serve any reply brief(s).  The parties may file a joint appendix containing any portions of the record before the state district court and federal district court that are necessary to this court's resolution of the certified question and were not already provided to this court with the Certification Order.  (SC)19-25403




07/09/2019MotionFiled Stipulation for 30 Day Extension to File Appellant Clark County's Opening Brief. (SC)19-29198




07/10/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant Clark County's Opening Brief due: August 12, 2019. (SC)19-29224




07/10/2019Notice/IncomingFiled Appellant Nevada Commission on Peace Officer Standards and Training's Notice to the Court Regarding Non-Response. (SC)19-29212




07/22/2019Order/ProceduralFiled Order. Appellant Nevada Commission on Peace Officer Standards and Training has filed a notice informing this court that it intends to waive its right to file an opening brief. Accordingly, this appeal will be decided without an opening brief from the Commission. (SC).19-30846




08/12/2019MotionFiled Stipulation for 30-Day Extension to File Answering Brief.  (SC)19-33754




08/12/2019BriefFiled Appellant Clark County's Opening Brief.  (SC)19-33845




08/12/2019AppendixFiled Joint Appendix.  (SC)19-33846




08/20/2019Order/ProceduralFiled Order Approving Stipulation. Respondent's Answering Brief due: October 14, 2019. (SC).19-34801




10/14/2019BriefFiled Respondent Robert Eliason's Answering Brief. (SC)19-42451




11/01/2019BriefFiled Appellant Clark County's Reply Brief.  (SC)19-45035




11/04/2019Case Status UpdateBriefing Completed/To Screening.  (SC)


07/30/2020Opinion/DispositionalFiled Authored Opinion. "Question answered." Before the Court EN BANC. Author: Silver, J. Majority: Silver/Pickering/Gibbons/Hardesty/Parraguirre/Stiglich. 136 Nev. Adv. Opn. No. 49. fn1 [The Honorable Elissa F. Cadish voluntarily recused herself from participation in the decision of this matter.] En Banc. (SC).20-27728




08/12/2020Notice/IncomingFiled Notice of Change of Firm Affiliation and Address (Jeffrey F. Barr). (SC)20-29841




10/01/2020RemittiturIssued Remittitur. (SC)20-36003




10/01/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


11/05/2020RemittiturFiled Remittitur. Received by District Court Clerk on 10/5/2020.  (SC)20-36003





Combined Case View